Title: Thomas C. Flournoy to Thomas Jefferson, 12 July 1814
From: Flournoy, Thomas C.
To: Jefferson, Thomas


            Sir.  Georgetown, Ky. 12th July, 1814.
            I take the liberty of sending you the draught of a speech, which I had the honour of delivering in Frankfort on the 4th instant. It is not because I am very much taken with my performance, but purely out of regard for the man I send it to. I have nothing better to offer, for your amusement.
            I should be much pleased to know your opinion, as to the consequences that will result to the U. States, from the changes that are taking place in Europe; and particularly in France.
            Thomas C.
                Flournoy.
          